DETAILED ACTION
The Office Action is responsive to the communication filed on 5/18/2021.
Claims 1-5, 8-11, 14-28, and 31 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Devin Looijen, Reg. No. 64,779, on May 26, 2021.
The application has been amended as follows: 

14. (Currently Amended) The medium of claim 9 wherein: fabrication discrepancies are selected from the group consisting of: gaps between tows greater than a first predetermined size, gaps between courses greater than a second predetermined size, laps across tows greater than a third predetermined size, laps across courses greater than a fourth predetermined size, delays in 


22. (Currently Amended) A method for facilitating fabrication of a composite part, comprising: 
laying up a laminate with a fiber placement machine according to a first Numerical Control (NC) program; 
acquiring measurements of the laminate, the measurements indicating locations of out of tolerance conditions; 
training a neural network based upon tow information extracted from the first NC program and the measurements; 
analyzing a second NC program for laying up a new laminate, via the neural network; and 
generating a heat map indicating likelihoods of locations on the new laminate exhibiting an out of tolerance condition, based on output from the neural network.


25. (Currently Amended) The method of claim 22 wherein: the heat map has a shape corresponding with a shape of the new laminate.


Allowable Subject Matter
Claims 1-5, 8-11, 14-28, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1-5 and 8
Regarding claim 1, the prior art as described in the prosecution history describes:

    PNG
    media_image1.png
    145
    637
    media_image1.png
    Greyscale


However, regarding claim 1, the prior art as described in the prosecution history does not describe:

    PNG
    media_image2.png
    175
    670
    media_image2.png
    Greyscale


Dependent claims 2-5 and 8 depend from independent claim 1 and are allowable for the same reasons as described above.


Claims 9-11 and 14-16
claim 9 is substantially similar to independent claim 1 and is allowable for the same reasons as outlined above with respect to claim 1.  Dependent claims 10-11 and 14-16 depend from independent claim 9 and are allowable for the same reasons as described above.


Claims 17-21
Independent claim 17 is substantially similar to independent claim 1 and is allowable for the same reasons as outlined above with respect to claim 1.  Dependent claims 18-21 depend from independent claim 17 and are allowable for the same reasons as described above.


Claims 22-26
Independent claim 22 is substantially similar to independent claim 1 and is allowable for the same reasons as outlined above with respect to claim 1.  Dependent claims 23-26 depend from independent claim 22 and are allowable for the same reasons as described above.


Claims 27-28 and 31
Regarding claim 27, the prior art as described in the prosecution history describes:

    PNG
    media_image3.png
    84
    673
    media_image3.png
    Greyscale


claim 27, the prior art as described in the prosecution history does not describe:

    PNG
    media_image4.png
    361
    669
    media_image4.png
    Greyscale


Dependent claims 28 and 31 depend from independent claim 27 and are allowable for the same reasons as described above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.